t c memo united_states tax_court lesely j and aljournia moore petitioners v commissioner of internal revenue respondent docket no filed date lesely j and aljournia moore pro sese jeanne gramling for respondent memorandum findings_of_fact and opinion thornton judge by notice_of_deficiency dated date the notice respondent determined federal_income_tax deficiencies additions to tax and penalties for petitioners as follows civil_fraud additions to tax penalty sec sec sec sec year deficiency b a b b b dollar_figure dollar_figure t -- -- big_number --- --- dollar_figure --- big_number --- --- --- dollar_figure big_number -- big_number ' percent of the interest due on dollar_figure for taxable_year after concessions the primary issues for determination are whether petitioners have unreported income for taxable years and as determined by respondent whether petitioners are liable for self-employment_tax on unreported income for taxable years and whether petitioners are liable for additions to tax or penalties for civil_fraud for each of the taxable years and and whether respondent is time barred from assessing tax_liability against petitioners for any of the subject years ’ unless otherwise noted section references are to the internal_revenue_code as in effect for the relevant taxable years rule references are to the tax_court rules_of_practice and procedure ' respondent’s determinations with respect to the recapture of petitioners’ claimed earned_income_credit and with respect to the reduction of petitioners’ and claimed child care credits are automatic adjustments that will be resolved by our decision of the primary issues - - findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference petitioners when they filed their petition petitioners were married and resided in new bern north carolina petitioners filed joint federal_income_tax returns for all of the subject years petitioners’ businesses during the years at issue petitioners operated two businesses a grocery store known as shop e-z mart and an automobile dealership known as moore’s auto sales moore’s auto petitioner aljournia moore aljournia primarily operated shop e- z mart and petitioner lesely moore lesely primarily operated moore’s auto petitioners maintained a bank account for shop e-z mart shop e-z mart account anda bank account for moore’s auto moore’s auto account at wachovia bank during the subject years petitioners deposited into the respective accounts maintained for those businesses all income that they received from shop e-z mart and moore’s auto the deposits into those accounts were as follows year moore’s auto account shop e-z mart account dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number during taxable years and petitioners maintained a savings account at branch banking and trust company bb t account petitioners’ deposits into the bb t account for the years and were dollar_figure and dollar_figure respectively lesely’s disability compensation lesely received disability compensation payments from the federal government for an injury he suffered during previous employment during the subject years lesely received disability compensation payments as follows year total payments received dollar_figure big_number big_number big_number fach of these disability compensation payments was deposited into petitioners’ bank accounts petitioners’ cash expenditures petitioners made numerous cash expenditures during the subject years those expenditures were for among other things mortgage payments on their residence two parcels of real_property a mobile home payments on a new mercedes 560sel sedan purchased in payments on a new lincoln town - - car purchased in with a dollar_figure cash downpayment payments on a new chevrolet suburban purchased in with a dollar_figure cash downpayment payments on an american express credit card and on a bank line of credit home furnishings and various other personal items petitioners’ cash expenditures during the subject years included the following aggregate amounts credit card and line of credit_year real_property automobiles payments dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioners’ criminal activities lesely was involved in a type of illegal numbers operation sometimes referred to as a ham-and-eggs lottery in such an operation an individual creates and sells lottery tickets promising to pay off the purchaser at the odds played if the number on the ticket matches the winning number in a predesignated official legal state lottery in his testimony lesely summarized the operation as follows people play the number every day and get the number every night if they hit they get paid lesely participated in illegal numbers operations beginning about primarily he worked for himself in this activity -- - although he also worked as a bagman carrying lottery slips from one location to another in and again in and lesely was arrested while working as a bagman each arrest resulted in a conviction for possessing illegal lottery slips in the state of north carolina department of crime control and public safety division of alcohol law enforcement commenced an investigation into lesely’s illegal numbers operation that investigation culminated with the date search of the moore’s auto premises as well as petitioners’ residence the search of moore’s auto resulted in the seizure of among other things lottery ticket receipt books lottery tickets an address book containing lottery writers’ numbers numerous pieces of lottery information bank bags containing over dollar_figure in cash and a double-barrel shotgun the search of petitioners’ residence resulted in the seizure of among other things lottery ticket receipt books lottery tickets numerous pieces of lottery information and approximately dollar_figure in currency petitioners were charged pursuant to sec_7201 with four counts of tax_evasion one count for each of the taxable years and and pursuant to u s c section with one count of gambling llesely was also charged pursuant to u s c section with four counts of making false statements in applying for federal employment compensation benefits aljournia ultimately pleaded guilty to one count of tax_evasion pursuant to sec_7201 with respect to taxable_year llesely pleaded guilty to one count of tax_evasion pursuant to sec_7201 with respect to taxable_year to one count of gambling from years through pursuant to u s c section and to one count of making false statements pursuant to u s c section petitioners’ federal_income_tax returns petitioners employed ms naomi jenkins jenkins a tax_return_preparer who owns an h_r block franchise in bayboro north carolina to prepare their and federal_income_tax returns for preparation of their and federal_income_tax returns aljournia presented jenkins with several boxes of disorganized documents jenkins refused to prepare the returns from the documents presented instead jenkins prepared petitioners’ and returns using oral information that petitioners gave her for preparation of their and federal_income_tax returns petitioners presented jenkins with bank statements checks and a paper bag filled with invoices jenkins determined petitioners’ income by reviewing the bank statements and she determined petitioners’ expenses by reviewing the checks and invoices --- - jenkins discussed with petitioners each tax_return she prepared for them when jenkins asked petitioners whether all of their income was accounted for petitioners answered affirmatively petitioners did not tell jenkins about any income they received from illegal gambling activities on their and federal_income_tax returns petitioners reported total income or loss in the following amounts total income year loss reported dollar_figure big_number big_number big_number petitioners filed their and federal_income_tax returns on date date date and date respectively respondent’s income reconstruction the internal_revenue_service audited petitioners’ and federal_income_tax returns during that audit respondent’s revenue_agent concluded that petitioners’ records were inadequate consequently the revenue_agent performed a bank_deposits plus cash expenditures analysis to reconstruct petitioners’ income the revenue agent’s analysis which is reproduced as the appendix to this opinion reflects these four steps first the --- - revenue_agent totaled all deposits from known bank accounts second to arrive at gross_income the revenue_agent totaled all of petitioners’ known cash expenditures and added that number to the total known bank_deposits third the revenue_agent subtracted from the total bank_deposits and cash expenditures the amount of income that petitioners reported on their federal_income_tax returns fourth and finally the revenue_agent reconciled the totals so derived to adjust for nonincome items such as lesely’s disability compensation based on this analysis respondent determined in the notice that petitioners received unreported taxable_income during the subject years in the following amounts unreported year taxable_income dollar_figure big_number big_number big_number opinion unreported income taxpayers are required to maintain records sufficient to show whether they are liable for federal income taxes see sec_6001 if a taxpayer fails to keep records the commissioner may reconstruct the taxpayer’s income see sec_446 348_us_121 94_tc_654 petitioners made -- - numerous bank_deposits and cash expenditures from unexplained sources the bank_deposits plus cash_expenditures_method is a recognized method of recomputing income see parks v commissioner supra 70_tc_1057 petitioners bear the burden of showing that respondent’s determinations based on his application of the bank_deposits plus cash_expenditures_method of reconstructing income are erroneous ’ see rule a parks v commissioner supra pincite nicholas v commissioner supra pincite petitioners have alleged and we have discovered no infirmity in respondent’s reconstruction of their income using the bank_deposits plus cash_expenditures_method petitioners produced no credible_evidence of any nontaxable sources for the unexplained funds deposited into their banking accounts or the the internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the commissioner in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commencing after date see rra sec c because respondent’s examination of petitioners commenced before date sec_7491 is inapplicable here cash used to make payments in any of the subject years accordingly petitioners have failed to show error in respondent’s reconstruction of their taxable_income as best we can discern petitioners’ primary defense seems to be that they believed that their guilty pleas to tax_evasion with respect to taxable_year would relieve them of civil tax_liability for all the subject years petitioners’ misapprehensions in this regard afford no basis for relief in any event the judgments in lesely’s and aljournia’s respective criminal cases explicitly state that full restitution was not ordered in the criminal proceedings because restitution will be handled under civil means accordingly we sustain respondent’s determinations as to petitioners’ unreported taxable_income self-employment_tax sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual petitioners have the burden of proving that they are not liable for self- employment_taxes see rule a petitioners failed to offer aljournia moore testified that during the search of petitioners’ residence in north carolina law enforcement officers seized among other things a bag of buffalo nickels given to her by her grandmother it does not appear however that this currency or other_amounts of currency seized from petitioners’ residence or from moore’s auto in were included in respondent’s bank_deposits plus cash expenditures analysis for the years at issue -- any evidence or make any arguments that they are not liable for self-employment taxes consequently we hold that petitioners are liable for self-employment taxes as determined by respondent fraud respondent must show by clear_and_convincing evidence that a part of each year’s deficiency is due to fraud see sec_6653 b for taxable years and sec_6663 for taxable years and fraud is not imputed from one spouse to the other in the case of a joint_return respondent must prove fraud as to each spouse charged with liability for the addition_to_tax or penalty for civil_fraud see sec_6653 b for taxable years and sec c for taxable years and with respect to taxable_year pursuant to guilty pleas lesely and aljournia were convicted for criminal_tax_evasion under sec_7201 consequently petitioners are collaterally estopped from challenging that there was an underpayment of their income_tax due to civil_fraud under sec_6663 for taxable_year see 708_f2d_243 6th cir affg tcmemo_1981_1 360_f2d_353 4th cir 43_tc_68 43_tc_50 affd 360_f2d_358 4th cir for taxable years and to satisfy his burden_of_proof as to fraud respondent must establish both that an underpayment exists for each year and that some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir to prove an underpayment the commissioner need not prove the precise amount of the deficiency he has determined but only that some portion of the underpayment_of_tax for each year is due to fraud see 99_tc_202 the commissioner cannot rely simply on the taxpayer’s failure to prove error in his determination of the deficiency see parks v commissioner supra pincite 92_tc_661 respondent has documented petitioners’ bank_deposits and cash expenditures and has established a likely source of unreported income ie gambling and illegal numbers operations see holland v united_states u s pincite on the basis of all the evidence we conclude that respondent has shown by clear_and_convincing evidence that petitioners underpaid their income taxes for each of the taxable years in issue see dileo v commissioner supra pincite fraud is intentional wrongdoing designed to evade tax believed to be owing see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because fraudulent intent can seldom be established by direct proof of the taxpayer’s intention fraud may be proved by circumstantial evidence see 102_tc_632 dileo v commissioner supra pincite while no single factor is necessarily sufficient to establish fraud the existence of several indicia or badges_of_fraud is persuasive circumstantial evidence of fraud see petzoldt v commissioner supra pincite badges_of_fraud include but are not limited to a a substantial and consistent understatement of income b dealing in cash c participation in an illegal activity which is the likely source_of_income d failure to maintain adequate_records and e failure to furnish the return preparer with accurate information see clayton v commissioner supra pincite petzoldt v commissioner supra pincite bacon v commissioner tcmemo_2000_257 a substantial and consistent understatement of income petitioners substantially and consistently understated their income for each of the years at issue from to petitioners failed to report approximately dollar_figure of income b dealing in cash throughout the years at issue petitioners made numerous and substantial cash expenditures_for among other things real_property new luxury automobiles payments on credit cards mortgages and a host of other personal items petitioners kept large amounts of cash in both their residence and at moore’s auto petitioners’ extensive use of cash supports a reasonable inference that petitioners were knowingly and willfully attempting to conceal taxable_income see clayton v commissioner supra pincite cc participation in illegal activity lesely pleaded guilty to one count of engaging in illegal gambling from through date under u s c section while aljournia might not have participated in illegal numbers operations the evidence indicates that she knew or should have known of lesely’s involvement during the raid north carolina law enforcement officers found both lottery tickets and large amounts of currency in petitioners’ residence moreover aljournia should have known that the cash in her testimony aljournia offered inconsistent and implausible explanations conceding at one point that lottery tickets were found in her residence but contending they were planted there by the law enforcement officials and at another point contending contrary to the evidence that only one lottery ticket was found with regard to the dollar_figure in currency found in her residence aljournia argued that i should be able to have a few pennies around my house contending unconvincingly that the continued -- - expenditures that petitioners made during the subject years for among other things a new mercedes a new lincoln town car and a new chevrolet suburban were inconsistent with the income and losses reported on their joint federal_income_tax returns furthermore both lesely and aljournia pleaded guilty to one count of income_tax evasion pursuant to sec_7201 for taxable_year a taxpayer’s criminal conviction pursuant to sec_7201 for tax_evasion in the years immediately subseguent to the year in issue is a badge of fraud see tipton v commissioner tcmemo_1994_624 d failure to maintain adequate_records during the years in issue petitioners made numerous deposits into accounts and various transfers between and among accounts petitioners failed however to maintain adequate_records as to income and expenses including any records reflecting the income earned by lesely from illegal gambling or numbers operations e failure to furnish their tax_return_preparer with accurate information by failing to inform jenkins of the income received from lesely’s participation in illegal numbers operations continued money represented coins collected by her children a bag of buffalo nickels that she had received from her grandmother and coins from her store petitioners failed to give jenkins accurate information for the preparation of their federal_income_tax returns on the basis of all the evidence we conclude and hold that respondent has met his burden of proving that some portion of petitioners’ underpayment for each year in issue is attributable to fraud on the part of both lesely and aljournia statute_of_limitations at trial petitioners argued that the period of limitations has run for the years at issue petitioners’ argument is without merit generally the amount of any_tax must be assessed within years after a return is filed see sec_6501 if the commissioner proves that the taxpayer’s return was false or fraudulent with the intent to evade tax however tax may be assessed at any time sec_6501 we have held that respondent proved by clear_and_convincing evidence that petitioners’ federal_income_tax returns for taxable years through were filed with the fraudulent intent to evade taxes accordingly respondent is not time barred from assessing tax_liability against petitioners for any of the subject years to reflect the foregoing and respondent’s concessions decision will be entered under rule -- - appendix bank_deposits shop e-z mart dollar_figure dollar_figure dollar_figure dollar_figure moore’s auto sales dollar_figure dollar_figure dollar_figure dollar_figure bb t savings dollar_figure dollar_figure plus cash expenditures american express dollar_figure dollar_figure dollar_figure dollar_figure real_estate purchased dollar_figure house payment dollar_figure dollar_figure dollar_figure dollar_figure mercedes dollar_figure dollar_figure dollar_figure wachovia dollar_figure mo dollar_figure dollar_figure dollar_figure dollar_figure wachovia dollar_figure bankline dollar_figure dollar_figure wachovia dollar_figure mo dollar_figure dollar_figure dollar_figure dollar_figure suburban - downpay dollar_figure less disability checks big_number big_number big_number big_number income per return big_number big_number big_number big_number -- charles town big_number checks to cash big_number big_number big_number settlement--accident big_number additional purchases big_number big_number big_number additional personal withdraws dollar_figure dollar_figure dollar_figure payment by check not cash line of credit advance big_number line of credit payments dollar_figure dollar_figure dollar_figure dollar_figure expense-gambling books big_number federal tax_refund received big_number additional checks cash additional transfers big_number additional income dollar_figure dollar_figure dollar_figure dollar_figure rounded
